Per Curiam.
This case was argued by the same counsel and submitted together with that of Sproul v. Seattle, ante, p. 256. It was brought to recover for injuries received by respondent at the same time and place, and occasioned in the same manner as those occurring to Sproul. The principal questions in it are ruled by that case. Aside from the questions there discussed, we deem it necessary only to say that from an examination of the evidence we think the court did not err in denying the motion for non-suit upon the ground of .contributory negligence of the respondent. The mere fact that, within three or four months prior to the time of the injury, respondent had traveled the sidewalk in that portion of the city was not of itself sufficient to defeat .his recovery in the present action.
2. The testimony of witness Sproul as to the condition in which he found the respondent some time after the accident, and respondent’s exclamations of pain and suffering testified to by the witness, was, we think, both competent and material, and the court did not err in receiving it over appellant’s objections.
The judgment must be affirmed.